Case 18-50006-KKS Doc 52 Filed 11/20/18 Page 1 of 4

UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF FLORIDA

PANAMA CITY DIVISION
IN RE: CASE NO. 18-50006-KKS
JERMAINE RICHARD DAVENPORT
DEBTOR CHAPTER 13

NOTICE OF OPPORTUNITY TO ()BJECT AND FOR HEARINGS
WITH NEGATIVE NOTICE ON FIRST AMENDED CHAPTER 13

PLAN §DOC. 491

 

NOTICE OF OPPORTUNITY TO
OBJECT AND FOR HEARINGS

Pursuant to Local Rule 2002-2, the Court will consider the relief
requested in this paper without further notice or hearing unless a party in
interest files a response within twenty one (21) days from the date set forth
on the proof of service plus an additional three days for service if any
party was served by U.S. Mail, or such other period as may be specified in
Fed. R. Bankr.P.9006 (f).

If you object to the relief requested in this paper, you must file an
objection or response electronically With the Clerk of Court or by mail at
110 East Park Avenue, Suite 100, Tallahassee, FL 32301, and serve a
copy on the movant’s attorney, Shayna Parrish Marsteller, Esq., Marsteller
LaW Office, LLC., P. O. Box 1513, Crestview, FL 32536 and any other
appropriate person within the time allowed. If you file and serve a
response within the time permitted, the Court will either schedule and
notify you of a hearing or consider the response and grant or deny the
relief requested without a hearing.

If you do not file a response within the time permitted, the Court
Will consider that you do not oppose the relief requested in the paper, and
will proceed to consider the paper without further notice or hearing, and
may grant the relief requested.

 

 

 

November 20 2018 /s/ Shayna Parrish Marsteller

Date Shayna Parrish Marsteller, Attorney
Marsteller Law Office, LLC
Florida Bar No. 580961

l

 

Case 18-50006-KKS Doc 52 Filed 11/20/18 Page 2 of 4

P. O. Box 1513
Crestview, FL 32536
(850) 497-2500 Telephone

spm@marstellerlawofflce.com

www.ma_l‘stellerlawoffice.com
Attorney for the Debtor

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing,
as well as, a copy of Debtor’s First Amended Chapter 13 Plan (Doc. 49) has
been filed electronically and furnished by U. S. Mail or via the Courts
electronic case filing/case management system to all persons on the attached

Court’s mailing matrix on November 20, 2018

 

November 20 2018 /s/ Shayna Parrish Marsteller
Date Shayna Parrish Marsteller, Attorney

Marsteller Law Offlce, LLC
Florida Bar No. 580961

P. O. Box 1513

Crestview, FL 32536

(850) 497-2500 Telephone
som@marstellerlawofflce.com
www.marstellerlawoffice.com
Attorney for the Debtor

CASE 18-50006-KKS DOC 52 Filed 11/20/18

Label Matrix for local noticing
1129-5

Case 18-50006-KKS

llorthern District of Florida
Panama City

Tue Nov 20 13:17:49 EST 2018

Florida Dept. of Revenue
Bankruptcy Unit

P.O. Box 6669

Talla.hassee, FL 32314-6668

U.S. Bank National Associstion

c/o ianda D. Hurray, Aldridge Pite, m
Fifteen Piedmont Center

3575 Piedmont Road, N.E., Suite 500
Atlanta, GA 30305-1623

BRC/Enhanced Recovery Corp
Attn: Bankmptcy
8014 Bayberry Rd
Jacksonville, FL 32256-1412

¢p)ns mr
20 eox 5229
cmcnmm on 45201-5229

Us Bank Hcme Mortgage
Atto: Bankruptcy Department
Po Box 5229

Cincinnati, 05 45201-5229

United Ststes Trustee +
110 E. Park Avenue

Suite 128

Tallahassee, FL 32301-7728

Secretary of the Treasury +
U.S. Treasury Department
15th 5 Pennsylvania Ave.
Washington, DC 20220-0001

Shayna Parrish Marsteller +
Allen Chern LLC

P.O. Box 1513

Crestview, FL 32536-7513

Jermaine Richard Davenport
3906 Becora Court
mama city, FL 32405-3245

Innovaticns Federal Credit Unioo
c/o Chad D. Reckman

P.0. Box 12492

Tallahassee, FL 32317-2492

(p)U S SECURITIES AND EXCHANGE COHMISSION
ATIJ\NTA REG 0FFICE AND RBORG

950 E PACES FERR! RD NE STB 900

ATLI\NTA Q\ 30326-1382

Gulf Coast Medical Center
Resurgent Capital Services
PO Box 1927

Greenville, SC 29602-1927

US Bsnk nom Mortgage
4801 Frederica Street
owensboro, KY 42301-7441

Veriron

Attn: Hireless Bankrupty Mmin
500 Technology Dr Ste 500
Weldon Springs, 103 63304-2225

Leigh o. nut +
P.O. Box 646
Tallahassee, FL 32302-0646

Internal Revenue Service +
P.O. Box 7346
Philadelphia, PA 19101-7346

Wanda Deborah llurray +

Aldridge Pite LLP

Fifteen Piedmont Center

3575 Piedmont Road, N.E., Suite 500
Atlanta, GA 30305-1636

Page 3 of 4

Florida Dept. of Labor/mployment Security
c/o Florida Dept. of Revenue

P.o. Box 6668

Tallahassee, FL 32314-6668

U.S. Attorney (Tallahassee Office)
111 N. Adams Street

Fourth Floor

Tallahassee, FL 32301-7736

Capio Partners Llc
2222 Texoma Pk\ty Ste 150
Sherman, TX 15090-2481

Innovations Federal credit Union
P0 Box 15529
Panama City, FL 32406-5529

US Bank National Association
Albertelli Law

P. 0. Box 23028

Tmpa, FL 33623-2028

Verizon

by American InfoSource LP as agent
P0 Box 248838

Oklahoma City, OK 73124-8838

Jeff Sessions +

0ffice of the Attorney General
blain Justice Bldg., Rm. 511
Tenth & Constitution
Hsshington, DC 20530-0001

Chad D. Heckman +

Heclman Law Group

Attorneys and Counselors at Law
1'.0. Box 12492

Tallahassee, FL 32317-2492

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notiee of Address filed pursuant to 11 U.S.C. 342(£) and Fed.R.Baok.P. 2002 (g) (4}.

Case 18-50006-KKS Doc 52 Filed 11/20/18 Page 4 of 4

U.S. Securities & Brchange Comnission U.S. Bank National Associstion
Branch of Reorganization c/o U.S. Bank none llortgsge,
3475 Lenox Rd., N.B. Suite 100 a division of U.S. Bank N.A.
Atlanta, GA 30326-1323 4001 Frederica Street

mensboro, seventy 42301

T'ne following recipients may lie/have been bypassed for notice due to an undeliverable (u) or duplicate (d) sddress.

(d)Innovations Federal Credit Union ¢d)Leigh D. Bart + Rnd of Label matrix
c/o Ched D. Heckman P.O. Box 646 milable recipients 25
' P.O. Box 12492 Tallshassee, FL 32302-0646 Bypassed recipients 2

Tallahassee, FL 32317-2492 Total 27

